 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStauffer Chemical Company and Delores Anderson.Case 32-CA-272 (formerly Case 20 CA 13142)May 9, 1979DECISION AND ORDERBY MEMBERS PENEILO. MURPHY, AND TRUESDAL.EOn May 16, 1978, Administrative Law Judge Gor-don J. Myatt issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.The Administrative Law Judge found that Respon-dent had violated Section 8(a)(3) and (1) of the Actby refusing to reinstate economic striker Delores An-derson because of her failure to comply with theterms of a strike settlement agreement which, interalia, had conditioned reinstatement upon a striker'sreturn to work by June 10, 1977. While we agree withthe Administrative Law Judge's finding of a violationin this case, we disagree with his rationale for doingso, and rely instead on the reasons set forth below.The facts here are not complicated. Delores Ander-son was first employed by Respondent in March1977. During that month, Anderson changed her ad-dress and telephone number, but neglected to so in-form Respondent. She did, however, give her newtelephone number to an official of the Union whopresumably was engaged in preparing for an impend-ing strike.As a result of a breakdown in contract negotia-tions, the Union called an economic strike on April 1,1977. On June 6, the parties entered into a strike set-tlement agreement which provided, inter alia, that"Employees failing to report to work by June 10.1977, without just cause, will be considered as havingquit their job and will be permanently terminatedI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DrL' Wall Products, Inc., 91 NLRB 544(195), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.from employment." The Union requested that Re-spondent notify the employees of the strike's termina-tion and also notify them that the agreed-to recallperiod would run from June 8 to June 10. Respondentrefused, claiming that it was the Union who had pre-cipitated the economic action and therefore that itwas the Union's responsibility to notify the strikingemployees of the procedure governing their return towork. Apparently acquiescing in Respondent's posi-tion, the Union agreed to notify the employees in-volved. This last fact is undisputed.Anderson testified that she first learned from hermother on June 13 that the strike was over. Andersonreported for work the following day at her normalstarting time and was informed by two coworkers ofthe June 10 deadline for reporting. Pursuant to theemployees' suggestions, Anderson went directly to theoffice of Personnel Manager Mike Rice, who, after aseries of conversations, informed her that, because ofher failure to comply with the June 10 deadline, shewas ineligible for reinstatement.2In reaching his conclusion that Respondent's re-fusal to reinstate Anderson violated the Act, the Ad-ministrative Law Judge stated that "the obligation tonotify and reinstate striking employees rests solelywith the Respondent. and cannot be transferred tothe Union. By making the Union its agent for thispurpose, the Respondent here must also assume re-sponsibility for any failure on the part of the Union tosuccessfully communicate terms of the settlementagreement to all of the striking employees. Cf. ErnstConstruction, 217 NLRB 1069 (1975)." While we donot quarrel with the Administrative Law Judge's find-ing that the responsibility for reinstating strikers isexclusively an employer's, we disagree with his fur-ther conclusion that the obligation to notify strikingemployees of the recall terms of a bargained-for strikesettlement agreement, at least under circumstances ashere, is also vested immutably in an employer. TheAdministrative Law Judge had referred to no Boardprecedent to support his conclusion, aside from acomparison citation to Ernst Construction, supra, acase which is factually inapposite. There, the respon-dent was obligated under a Board order to offer rein-statement to a discriminatee. The respondent electedto utilize the union as its conduit to make the offer.The union failed to make a timely offer, thus resultingin the discriminatee's being denied an opportunity forreinstatement. The Board there found that the re-spondent, who by its prior conduct had violated theAct and had been ordered to offer the discriminatee2 During an early stage in these conversations. Rice indicated that Ander-son might be rehired, but only as a new employee without any of the senior-ity rights she might have accrued earlier. Anderson agreed to this arrange-ment. but it was ultimately rejected by Respondent242 NLRB No. 2198 STAUFFER CHEMI(CAL (COMPANYreinstatement, could not shield itself from that Orderby virtue of the union's failure to act in a timely fash-ion. That is not the situation here as there was nooutstanding Board order directing Respondent to re-instate Anderson.Rather, here. Respondent and the Union engagedin bargaining that resulted in the termination of thestrike and in an agreement on the terms governing therecall of all striking employees. The question of noti-fication arose and, after discussion, the Union ac-cepted the responsibility of notifying unit employeesof the termination of the strike and the agreed-to re-call procedure. In the absence of any unlawful coer-cion exerted by Respondent upon the Union, theUnion's agreement to accept the responsibility for no-tification appears to have been a natural outgrowth ofthe collective-bargaining process. Obviously, it wasincumbent upon one of the parties to inform the strik-ers of the details of the settlement agreement in orderto accord them the opportunity to comply therewith.In the ordinary case, the employer, anxious to resumeoperations, may prefer to take the lead in recallingemployees. Here, however. Respondent rejected thatrole and the Union agreed to accept that responsibil-ity. As we recognize the intrinsic authority of a unionto extend an offer to return to work on behalf of allstriking employees, we likewise recognize that a unionmay also be the proper party: () to receive an em-ployer's acceptance of its offer of the employee's re-turn; and (2) by agreement, to communicate theterms of that acceptance to its principals, the strikingemployees. In the latter circumstances, which existhere, we would not find that an employer. like Re-spondent, thereby had also made the union its agentfor purposes of notifying the employees and had as-sumed responsibility for the union's failure to notify astriker, like Anderson. of the terms of the recall. Ac-cordingly, we reject the Administrative Law Judge'sfinding of a violation here on such grounds.Nevertheless, we find, based on the facts before us.that Respondent was not justified in its decision toreject Anderson's application to return to work. Pre-sumably, Respondent's concern in negotiating thestrike settlement agreement was to enable it to relieveits supervisory personnel by expediting the filling ofthose vacancies not occupied by returning strikers byJune 10. Respondent, for whatever reason, hadelected not to replace Anderson by the time of herapplication on the morning of June 14, the secondbusiness day following the termination of the recallperiod. Thus, Respondent can hardly claim that An-derson's reinstatement would have frustrated its goal,implicit in the settlement agreement. as it had re-frained from hiring anyone to replace her. Accord-ingly, under the limited circumstances of this case, wefind that Anderson's reinstatement rights as an unre-placed economic striker were not nullified by thestrike settlement agreement. and that. in the absenceof a compelling business justification. Respondent'srefusal to reinstate her violated Section 8(a)(3) and (1)of the Act.'ORDI)RPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Stauffer ChemicalCompany, San Jose, California, its officers, agents.successors, and assigns, shall take the action set forthin the said recommended Order.' Moreover. Respondent was. at the 'er) least. ohligated to treat Andersonin a nondiscriminator> fashion in considering her application tr reinstate-ment The record, howeser, indicates hat despite Anderson's %i illignes toforgo the senmoriti rights which she had accrued during her tenure withRespondent, thereb relegating herself to the status of a new emploee, Re-spondent declined io accept her applicalion for reemplo\menl hbecause ot herprior failure to seek rcinstlernenn in alccordance Ulth the tIrll, o the Igree-mnen I his t also w is not prisvileged it do)DECISIONSrAIE li\N1 )1F 1 fin CAS IGoRnON J. MvtAr. Administrative l.a Judge: Thecharge in this case was filed on Jul 12. 1977. h DelorcsAnderson an individual (hereinafter called Anderson or theCharging Parts) against Stauffer Chemical Company (here-inafter called Respondent). On August 30. 1977. the Re-gional Director fr Region 20 issued a complaint and noticeof hearing on behalf of the General Counsel, alleging thatRespondent engaged in unfair labor practices in violationof Section 8(a)(3) and I ) of the National Labor RelationsAct, as amended (hereinafter called the Act). 29 U.S.C.§151. et seq. Basically, the complaint alleges that Respon-dent's employees, including the Charging Party. were en-gaged in an economic strike which terminated on June 6.1977.1 Further, that on June 14. the Charging Party madean unconditional offer to return to her former position ofemployment, and Respondent unlawfully refused to rein-state her. Respondent filed an answer denying certain alle-gations of the complaint and specificall denying the corm-mission of any unfair labor practices.'A hearing was held in this matter on JanuarN 19, 1978 inSan Jose. California. All parties were represented b coun-sel and afforded full opportunit to examine and cross-ex-amine witnesses, and to present material and relevant evi-dence on the issues involved. Briefs were submitted b bothcounsel and have been dulv considered.Upon the entire record in this case, and from my obser-vation of the witnesses and their demeanor while testifying,I make the following:UI nless otherwise indicated. all dales herein referred to are 19771 At the hearing he parties entered into a stipulatioln on the record regard-ing certain facts While the stipulation clarified certain responses containedin Respondent's answer. It in no way affected Respondent's posltion that ithad not committed any unfair lahor practices.99 D[ECISIONS OF NATIONAl. LABOR RELATIONS BOARDFINDINGS ()F FA(CII. JURISDI('TIONThe Respondent. Stauffer Chemical Company, is, andhas been at all times material herein, a Delaware corpora-tion with a place of business in San Jose, California, whereit is engaged in the manufacture and nonretail sale of foodingredients. During the past calendar year, in the courseand conduct of its business operations in San Jose. Respon-dent sold and delivered goods in excess of $50.000 directlyto customers located outside the State of California. Thepleadings admit, and I find, that Respondent is, and hasbeen at all times material herein, an employer as defined inSection 2(2) of the Act, engaged in commerce and in opera-tions affecting commerce as defined in Section 2(6) and (7)of the Act.11. THE LABOR ORGANIZATION INVOLVEDInternational Chemical Workers Union, Local No. 294 isa labor organization within the meaning of Section 2(5) ofthe Act.111II. THE ALLEGEI) UNFAIR LABOR PRA(CTICESThe basic facts of this case are not in serious dispute.Respondent's employees are represented by InternationalChemical Workers Union, Local No. 294. Commencingsometime in February, the Union and Respondent wereengaged in negotiations for a new collective-bargainingagreement. The parties were unable to agree on the terms ofa new contract, and the Union called an economic strike onApril 1. The strike ended on June 6. While the strike was inprogress, Respondent continued to operate its plant withsalaried personnel on a 12-hour shift basis, and did not hirestrike replacements.At the termination of the strike on June 6, the partiesentered into a strike settlement agreement, the partinentparts of which are set forth below:A. Memorandum of AgreementIt is agreed by and between Stauffer Chemical Com-pany and the International Chemical Workers Unionand its Local Union No. 294 that as a part of cessationof the Union's strike against the Company and finalagreement between the Company and the Union, thefollowing conditions will be met:4. Employees failing to report to work by June10,1977, without just cause, will be considered as hav-ing quit their job and will be permanently terminatedfrom employment. Other employment commitmentswill not be considered as just cause.5. The Union recognizes and accepts the fact thatsome former employees may be delayed in their returnto work or may not return to work following the strikeand, therefore, agrees that the Company supervisors orother salaried employees of the Company may performnormal bargaining unit work duties until their returnor until their replacements may be hired. The Com-pany agrees that there will be no unnecessary delay intheir (sic) attempt to hire replacements.The uncontroverted testimony reveals that the Unionasked Respondent to notify the employees that the strikewas terminated and that they were to return to work begin-ning June 8, and not later than June 10. Respondent re-fused on the ground that the Union had taken the economicaction, and it was the Union's responsibility to notify theemployees to return to work. The Union verbally agreed toundertake to discharge this responsibility.'B. The Events Relating to AndersonAnderson worked the day shift in Respondent's house-keeping department. Sometime in March, she moved to anew residence and her home telephone number waschanged in the process. Anderson did not inform Respon-dent's personnel office of her new address and telephonenumber. Shortly before the commencement of the strike,however, Anderson gave her new telephone number to oneof the union officials, who was getting the names and tele-phone numbers of the employees presumably,. in prepara-tion for the strike.Anderson testified that during the course of the strike,she was contacted at home on the telephone by union rep-resentatives on two occasions for assignment to picket lineduty. She walked the picket line for one one day in responseto the Union's first request, but did not show up for picketduty on the second occasion. Anderson further testified thatshe initially followed the practice of calling the plant officeonce or twice a week to ascertain if the strike was still inprogress. She later limited her calls to once a week. Shestated that other than the two calls for picket line duty, shenever received any calls from the Union, nor were any mes-sages left with her mother.' Anderson did not engage in anyother employment during the time of the strike.Anderson testified she first learned the strike was over onthe evening of June 13, when her mother informed her thatit was announced on television. She immediately called theplant in an effort to reach her supervisor. Her attempt inthis regard was unsuccessful, however, as the day shift hadalready ended. The next morning (June 14), Anderson re-ported to work in time for her shift. As she was changingclothes she was informed by two coworkers that Respon-dent had given the Union 48 hours to notify the employeesto return to work. They advised her to see someone in thepersonnel office before starting work.Anderson testified she went directly to the office of MikeRice, Respondent's personnel manager. According to An-derson, when she told Rice she had only learned of thetermination of the strike the evening before, he stated thatthe Company had given the Union 48 hours to notify theemployees to report back to work. Anderson testified thatRice suggested she could probably be reinstated, but would1Several weeks prior to the commencement of the strike, managementgave the union representatives a list, taken from the personnel records, con-taining the employees' names, addresses, and telephone numbers.'Anderson testified that she lived with her mother.I00 STAUJFFER CHEMICAL COMPANYhave to lose her seniority and start as a new employee. Sheagreed to this, and Rice sent her across the hall to wait inthe office of one of his assistants until a decision could bemade. Anderson stated that approximately 15 minutes laterRice came over and told her he was uncertain whether shecould be reinstated. He instructed her to remain there untilhe could see what he could do about her situation. Accord-ing to Anderson, she spoke with Rice in his office approxi-mately 20 minutes later. He told her that she could not bereinstated and she left the plant.Rice testified that there was only one conversation withAnderson. He stated he saw Anderson sitting in his assis-tant's office, and he went over to ask her why she had notreturned to work by June 10. According to Rice, when An-derson stated she had just learned that the strike had ended,he explained about the memorandum of agreement be-tween Respondent and the Union requiring the employeesto return to work by June 10. Rice testified that he in-formed Anderson she could not be reinstated, and he ad-vised her to see her union representative. He denies evertelling Anderson that she could probably be reinstated as anew employee.Rice further testified that he made the decision not toreinstate Anderson because he was familiar with the memo-randum of agreement, and Respondent's actions in this re-gard could have an effect on future situations following astrike. He admits that he called Gregory Miller, Respon-dent's regional employee relations representative, and dis-cussed the matter with him. Rice stated, however, that hedid so after his conversation with Anderson. Rice furtheracknowledged that Anderson had not been replaced at thetime she applied for reinstatement.Miller's testimony confirms that he received a call fromRice regarding Anderson's request for reinstatement. Millerdiscussed the matter with his superior as well as with Rice.According to Miller, the decision not to reinstate the em-ployee was a correct one because (I) Respondent had toadhere to the strike settlement agreement, and (2) any devi-ation would have an adverse impact on future strike settle-ment situations, not only covering that plant, but otherplants of Respondent where the employees were represent-ed by the Union.On the basis of my observation of the witnesses, I creditthe testimony of Anderson regarding her conversation withRice. Anderson impressed me as being sincere and forth-right in her testimony. In addition, I find it improbable thatRice made the decision not to reinstate the employee with-out first contacting Miller, who was the chief negotiator onbehalf of Respondent in working out the strike settlementarrangement. The fact that Rice discussed Anderson's rein-statement with Miller lends credence to her testimony thatRice had her wait until a decision could be made on herrequest for reinstatement. Accordingly, I find that Ander-son and Rice had more than one conversation on the morn-ing of June 14, and I further find that Rice made the state-ments attributed to him by Anderson during theseconversations.C. Concluding FindingsThe General Counsel argues that the memorandum ofagreement is an invalid infringement on the rights of em-ployees to engage in a lawful economic strike, as the periodin which the employees were required to return to work was"unreasonably" short. Therefore, the strike settlementagreement violated the criteria set forth in the United Air-craft, supra, and Laher Spring & Electric Car, supra,. cases.Respondent, on the other hand, contends that the agree-ment is a valid result of collective bargaining encouragedby the Act to settle labor disputes, and to impose on theparties something other than agreed upon in the bargainingprocess violates the ruling of the Supreme Court in H.K.Porter Comnpanl., Inc., 397 U.S. 99 (1970).I find neither of these arguments. although ably pre-sented in the briefs, meets the fundamental issue in thiscase. There is no question that the Act protects the right ofemployees to engage in an economic strike.' It is equallywell settled that a refusal to reinstate unreplaced strikingemployees, upon an unconditional offer to return, is inher-ently destructive of this protected right. But the right is notan absolute one and can be defeated by a showing of legiti-mate and substantial business justifications. N.L.R.B. v.Fleertwood Trailer Co., Inc., 389 U.S. 375 (1967): VN.L.R.B.v. Great Dane Trailers, Inc.. 388 U.S. 26 (1967). It is for theBoard to strike the proper balance between the assertedbusiness justifications and the invasion of this importantemployee right in the light of the Act and its policy. UnitedAircraft Corporation, supra. at 387.8However, the facts of the instant case are such I do notfind it necessary to determine the validity or invalidity ofthe strike settlement agreement. Indeed, for purposes of thisDecision it is assumed that the agreement is valid and wasnot discriminatorily applied by Respondent. Nevertheless, Ifind that the circumstances here require the finding of aviolation.Having entered into a strike settlement agreementthrough the normal bargaining process, Respondent in-sisted on delegating to the Union the responsibility for noti-fying the employees of the terms governing their return towork. But the obligation to notify and reinstate strikingemployees rests solely with Respondent, and cannot betransferred to the Union. By making the Union its agent forthis purpose, Respondent here must also assume responsi-bility for any failure on the part of the Union to successful-ly communicate the terms of the settlement to all of thestriking employees. Cf. Ernst Construction, Division of ErnstSteel Corporation 217 NLRB 1069 (1975).The record in the instant case does not contain a scintillaof evidence showing that the Union communicated or at-tempted to communicate the strike settlement terms to An-derson. To the contrary, Anderson's credited testimony thatno such communication was ever made stands unrefuted.While it is true that other employees were contacted, thisalone is not enough to support an inference that AndersonI United Aircraft Corporation, Pratt and Whitney Division, 192 NLRB 382(1971).6 Laher Spring & Electric Car Corp., 192 NLRB 464 11971).' Sec. 13 of the Act specifically provides:Nothing in this Act, except as specifically provided for herein, shall beconstrued so as either to interfere with or impede or diminish in anyway the right to strike, or to affect the limitations or qualifications onthat right.I N.LR.B. v. Fleetrwood Trailer Co.. supra at 378: The Laidlaw Corporation,171 NLRB 1366 (1968).101 DE(CISIONS OF NATIONAL LABOR RELATIONS BOARDwas similarly contacted, nor is it sufficient to destroy herprotected status as a striking employee.In these circumstances, Respondent's rigid application ofthe time limitation to Anderson's request for reinstatementmust be considered an impermissible violation of the statu-tory rights of striking employees. The preservation of theseimportant employee rights, in the circumstances presentedhere, far outweight any adverse effects that a deviationfrom the time limitation would have on Respondent's fu-ture dealings with the Union in strike situations. This isespecially true where, as here, Respondent failed to ade-quately communicate the time limitation for returning towork to the striking employee; the striking employee re-ported to work at the first opportunity after gaining knowl-edge of the termination of the strike-2 working days be-yond the time limitation: and the striking employee had notbeen replaced at the time she reported for work. To holdotherwise. would penalize the striking employee for exercis-ing statutory rights while allowing Respondent to terminateher status as an employee with less than full satisfaction ofits reinstatement obligation.Accordingly, I find that by failing to reinstate Andersonunder the circumstances here, Respondent violated Section8(a)(3) and (I) of the Act.CON(C.USI(NS ()I LAoW1. The Respondent. Stauffer Chemical Company, is anemployer within the meaning of Section 2(2) of the Actengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Chemical Workers Union, Local No.294 is a labor organization within the meaning of Section2(5) of the Act.3. By refusing, on June 14. 1977, to reinstate striking em-ployee Delores Anderson upon an unconditional offer toreturn to work, Respondent violated Section 8(a)(3) and (1)of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Tlit REMEIYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (I) ofthe Act, Respondent shall be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act. It shall be recommendedthat Respondent offer Delores Anderson immediate andfull reinstatement to her former position of employment or,if that position no longer exists, to a substantially equiv-alent position, without prejudice to her seniority or herother rights and privileges, and make her whole for any lossof earnings she may have suffered by reason of the unlawfultermination of her employment. Backpay shall be com-puted with interest thereon, in the manner prescribed inF. W. Woolworth Companv, 90 NLRB 289 (1950), and Flor-ida Steel Corporation. 231 NLRB 651 (1977).'Upon the foregoing findings of fact, contusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act. I hereby issue the following recommended:ORDER"The Respondent, Stauffer Chemical Company, San Jose,California, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to reinstate unreplaced economic strikerswho unconditionally offer to return to work and who werenever properly informed of the time limitation contained inthe strike settlement agreement governing such return.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act, as amended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Delores Anderson immediate and full reinstate-ment to her former position of employment, or ift' that jobno longer exists, to a substantially equivalent position, with-out prejudice to her seniority or other rights and privileges,and make her whole, in the manner set forth above in thesection entitled "The Remedy," for any loss of earnings shemay have suffered by reason of the unlawful discriminationagainst her.(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its San Jose, California, plant copies of theattached notice marked "Appendix."'' Copies of said no-tice, on forms provided by the Regional Director for Re-gion 32. after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places where notices to employ-ees are customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 32. in writ-ing, within 20 days from the date of this Order, what stepshas taken to comply herewith.See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."102 STAIIFFER CHEMICAL COMPANYAPPENDIXNOICE TO EMPLOYEESPOSI ED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board Having Found, Aftera Hearing in Which All Parties Had an Opportunity toPresent Evidence, That We Committed Certain Unfair La-bor Practices in Violation of the National Labor RelationsAct, as Amended, We Hereby Notify You That:WE WILL. NOT refuse to reinstate unreplaced eco-nomic strikers who unconditionally offer to return towork, and who are not properly informed of the timelimitation for returning to work as contained in thestrike settlement agreement with the Union.WE WIL.L NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed by Section 7 of the NationalLabor Relations Act, as amended.WE WIt.I offer Delores Anderson immediate and fullreinstatement to her former position of employ ment or,if that position no longer exists, to a substantiallyequivalent position, without prejudice to her seniorityor other rights and privileges, and Vi ii.l make herwhole for any loss of earnings she may have sufferedby reason of the unlawful termination of her employ-ment.STAUI:FER CHEMICAL. COMPANY103